         Case 1:17-cv-03230-CCB Document 188 Filed 10/30/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


SECURITIES AND EXCHANGE COMMISSION,

                Plaintiff,

                        v.                                Case No. 17-cv-03230-CCB

PHILIP R. JACOBY, JR., et al.,

                Defendants.


 DEFENDANT LODE B. DEBRABANDERE’S RESPONSE TO PLAINTIFF’S NOTICE
       THAT SUMMARY JUDGMENT BRIEFING IS COMPLETE AND
            REITERATION OF HIS REQUEST FOR A HEARING

       Plaintiff SEC filed a Notice stating that “briefing is complete” and that its Motion for

Partial Summary Judgment against Defendant Debrabandere (“Motion”) is “ready for decision.”

Dkt. No. 187.

       As the Court is aware, however, Dr. Debrabandere has requested a hearing on the Motion

(i.e., oral argument), Opp. (Dkt. No. 160), which the SEC did not oppose, and he hereby

respectfully reiterates that request (unless the Court is able to deny the Motion based on the

briefing). Accordingly, should the Court see fit to grant the request, the Motion will only become

“ripe for decision” (Dkt. No. 187) after a hearing is conducted.

       With respect to the completeness of the briefing on the Motion, Dr. Debrabandere is filing

separately today a Motion for Leave to File a Surreply on the grounds that the SEC’s Reply (Dkt.

No. 186) raises new legal theories. In particular, the Reply contends for the first time that certain

out-of-court statements made by a third party are admissible because they fall within exceptions

to the rule against hearsay. Consequently, Dr. Debrabandere respectfully submits that the briefing
         Case 1:17-cv-03230-CCB Document 188 Filed 10/30/20 Page 2 of 3



on the Motion should not be deemed complete until the Court has ruled on his Motion for Leave

to File a Surreply.



       Respectfully submitted this 30th day of October 2020.



                                                   _/s/ John A. Freedman_________________
                                                   John A. Freedman (Bar No. 20276)
                                                   Adam J. Reinhart (pro hac vice)
                                                   Jonathan L. Stern (Bar No. 25425)
                                                   Michael D. Trager (pro hac vice)
                                                   Jennifer Wieboldt (pro hac vice)
                                                   Arnold & Porter Kaye Scholer LLP
                                                   601 Massachusetts Ave., NW
                                                   Washington, D.C. 20001
                                                   Tel: (202) 942-5000
                                                   Fax: (202) 942-5999
                                                   John.Freedman@arnoldporter.com
                                                   Adam.Reinhart@arnoldporter.com
                                                   Jonathan.Stern@arnoldporter.com
                                                   Michael.Trager@arnoldporter.com
                                                   Jennifer.Wieboldt@arnoldporter.com
                                                   Counsel for Dr. Lode B. Debrabandere




                                               2
         Case 1:17-cv-03230-CCB Document 188 Filed 10/30/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that, on October 30, 2020, I caused the foregoing document to be electronically

filed with the Court using the ECF system, which will send notification of such filing to ECF-

registered counsel.




                                                     /s/ John A. Freedman
